Citation Nr: 1505637	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-32 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to May 1996.  The Veteran died on February [redacted], 2010, and the Appellant claims as his surviving parent.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the Appellant's claims file currently resides with the Jackson, Mississippi RO.


FINDINGS OF FACT

1.  The Veteran died in February 2010; the certificate of death listed the causes of death as old myocardial scars and recent ischemic changes, severe stenotic coronary atherosclerosis, and long-standing hypertension.  Cardiomyopathy may have played a role in death.

2.  At the time of his death, the Veteran was in receipt of service connection for bilateral arthritis of the knees, instability of the left knee, and headaches; his combined rating was 40 percent.

3.  Myocardial scars and recent ischemic changes, severe stenotic atherosclerosis, hypertension and cardiomyopathy did not manifest in service or to a compensable degree within one year of separation, and were not otherwise related to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a May 2011 pre-rating letter, the RO notified the Appellant of the evidence needed to substantiate her claim for entitlement to service connection for the cause of the Veteran's death.  The RO wrote that to establish entitlement to the benefit sought, the evidence must show that the Veteran died from a service-connected disease or injury.  The RO also described the requirements for a DIC claim based on a non-service connected disease or injury.  Accordingly, the notice requirements of the VCAA have been met in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Appellant's claim.  Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with this claim.  The Veteran underwent multiple VA examinations during his lifetime, and, following his death, an opinion as to cause of death was obtained in March 2011.  This opinion combined a thorough review of the evidence with a reasoned conclusion, and the Board finds that it is adequate.  The Appellant has not identified any other outstanding records that are pertinent to the issues herein decided, and additional VA medical opinions are not required in this case.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Law and Analysis

The Appellant contends heart problems contributed to his death and are related to service.  As the record indicates that several cardiovascular diseases, to include long-standing hypertension, may have also contributed to his death, the Board will consider these theories of entitlement as well.

DIC benefits are payable to the surviving parent of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including cardiovascular disease and hypertension, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

In this case, the Veteran died in February 2010.  The death certificate indicates that the immediate causes of death were myocardial scars and recent ischemic changes, severe stenotic coronary atherosclerosis, and long-standing hypertension.  The Appellant has argued that these heart problems were connected to abnormalities first identified during the Veteran's active duty service.  For the reasons that follow, however, the Board finds that service connection for the cause of the Veteran's death is not warranted.

Service treatment records indicate that in November 1978, the Veteran complained of acute chest pain in the epigastric region, with pain radiating upward.  At that time, an examiner noted right-sided chest pain and radiating pain lasting a few seconds at a time, with no chest wall tenderness.  The examiner marked "Exam: WNL" (within normal limits), and the Veteran's heartbeat was indicated as "RRR" (regular rhythm and rate).  He was directed to return for follow-up treatment.

In March 1979, a report of medical examination revealed no complaints or indications of heart problems.  At that time, the Veteran's blood pressure was 98 (systolic) over 60 (diastolic), and no hypertension was noted.  An examination in May 1979 also reflected no heart-related symptoms.  Subsequent physical examinations in October 1981, February 1985, January 1992, July 1993, March 1994, and February 1995 revealed no evidence of heart problems or high blood pressure.  Chest X-rays obtained in June 1979, October 1981, February 1985, and April 1996 showed no significant abnormalities.  During the Veteran's separation examination, in May 1996, his heart was marked as "normal," there were no abnormal cardiovascular findings, and blood pressure was 110 over 70 with no indication of hypertension.

Electrocardiograms (EKGs) obtained during the Veteran's active service reflect normal findings up until the early 1990s, at which point EKGs revealed marked sinus bradycardia and a non-specific T-wave abnormality.  A June 1979 EKG revealed normal sinus rhythm with no other outstanding observations.  A February 1983 EKG reflected findings "within normal limits," and February 1984 and February 1985 EKGs indicated no changes to previous findings.  In March 1994, an EKG revealed marked sinus bradycardia which was noted as unchanged from previous diagnoses, and in February 1995, another EKG demonstrated non-specific T-wave abnormality.  In April 1996, an EKG confirmed a non-specific T-wave abnormality but indicated a normal sinus rhythm.

Following his November 1978 complaints of chest pain, service treatment records show that the Veteran has repeatedly denied experiencing heart-related symptoms.  In March 1979, for example, he denied heart trouble of any kind, including shortness of breath, pain or pressure in the chest, palpitation or pounding heart, and high blood pressure.  The Veteran denied these same symptoms in July 1979, October 1981, February 1985, January 1992, July 1993, March 1994, February 1995, and at separation in May 1996.  

Post-service medical records show that the Veteran was first treated for heart problems in April 2002, when testing revealed an irregular heartbeat.  Prior to that date, the Veteran was treated for various unrelated medical issues, although such treatment occasionally included screenings for cardiovascular symptoms.  For example, during a February 1998 VA examination, the examiner noted under the "cardiovascular system" category that the Veteran's sinus rhythm was normal and he was negative for heart murmurs.  Blood pressure was 146 over 82 but hypertension was not identified.  In June 1999, during another VA examination for an unrelated medical issue, the examiner noted that the Veteran's cardiovascular system reflected "RRR" with no heart murmur and peripheral pulses intact.  Blood pressure was 149 over 92, but neither high blood pressure nor hypertension were indicated on the examination report.

In April 2002, the Veteran was found to have arrhythmia with atrial premature contraction and premature ventricular contraction.  At that time, the Veteran's blood pressure was 160 over 113.  An EKG revealed normal sinus rhythm with left axis deviation and T-wave repolarization in valves 4 through 6, with no evidence of atrial fibrillation or atrial flutter.  Nonetheless, the Veteran denied chest pain or shortness of breath, and was deemed "completely asymptomatic."  In May 2002, testing confirmed an irregular heartbeat.

In July 2002, the Veteran was referred to a VA cardiologist.  During the cardiology examination, the Veteran claimed that he had heart problems and hypertension going back to his service days.  On examination, the cardiologist noted regular rhythm and rate with occasional early heartbeats.  There was no murmur, gallop, or rub.  The impression was arrhythmia and hypertension.  In November 2002, follow-up treatment noted a diagnosis of cardiomyopathy of unknown cause, with irregular heartbeat and hypertension.

In February 2003, the Veteran underwent a VA examination in which he reported having heart problems beginning in 1986.  The examiner reviewed the Veteran's medical records, including the July 2002 cardiologist's report, and diagnosed him with cardiomyopathy with left ventricular hypertrophy.  The examiner noted that the etiology of the Veteran's cardiomyopathy was "[b]asically . . . unknown."

In October 2007, the Veteran presented to the emergency room complaining of tachy-palpitations, chest pressure, and light headedness.  On examination, he was found to have high blood pressure.  Thereafter, EKGs obtained by a private care provider confirmed sinus bradycardia with T-wave abnormality, which the examiner noted were potentially consistent with ischemia.  Based on these findings, the Veteran underwent a left heart catheterization in October 2007, which revealed normal coronary arteries.  Following the procedure, the physician opined that the symptoms of arrhythmia and chest pressure were probably caused by a caffeine overdose due to diet pills the Veteran had been taking.  The physician further opined that, in light of the EKG showing normal coronary arteries, the Veteran's heart issues were probably due to non-ischemic cardiomyopathy that was secondary to untreated hypertension.

Following the October 2007 catheterization procedure, the Veteran continued to receive treatment at the Biloxi, Mississippi VAMC for various medical issues, including heart problems and hypertension, up until his death, in February 2010.

In March 2011, a VA medical examiner reviewed the Veteran's history and medical records in order to provide an opinion on the cause of the Veteran's death.  The examiner discussed the Veteran's medical history, including his history of hypertension, ischemic heart disease, chronic heart failure, and non-ischemic cardiomyopathy.  Of particular significance was the October 2007 EKG following the Veteran's catheterization procedure, which revealed normal coronary arteries.  In addition, the examiner noted that the Veteran's separation examination indicated blood pressure of 110 over 70, with no history of hypertension.  The examiner concluded that the October 2007 EKG findings demonstrated that neither ischemia nor atherosclerosis was present at that time, meaning that neither disease could be said to have been present during service.  As the separation examination was likewise negative for hypertension, the examiner reasoned, it was not possible to link any of the Veteran's causes of death to service.  The examiner did note that she suspected the cause of death was related to non-ischemic cardiomyopathy, rather than an ischemic event, but that based on the evidence she was "unable to make a medical nexus to in service complaints."

Although the Board expresses great sympathy for the Appellant's loss of her son, a review of all the evidence compels the conclusion that service connection for the cause of the Veteran's death is not warranted.  In short, there is simply no evidence linking the Veteran's in-service complaints of heart problems to the heart complications that caused his death.

As previously discussed, the Appellant has alleged that the Veteran's in-service complains of heart-related symptoms-specifically, an irregular heartbeat-contributed to his death.  (The Veteran's widow has also alleged that the Veteran's heart problems originated in service.)  With respect to this claim, the Board acknowledges that service treatment records demonstrate abnormal EKG results in the early 1990s, to include marked sinus bradycardia and non-specific T-wave abnormality.  However, the record does not indicate that these abnormalities were indicative of heart disease, or that they were related to myocardia scarring, ischemic changes, atherosclerosis, or long-standing hypertension-the diseases that caused the Veteran's death, according to the death certificate.  On the contrary, the Veteran's separation examination, in May 1996, indicated normal clinical findings with regard to his heart, including normal blood pressure and a negative history of hypertension.  In addition, the evidence shows no manifestations of cardiovascular problems (including hypertension) within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (discussing service connection for chronic diseases on a presumptive basis).  Post-service medical records from February 1998 and June 1999 indicate normal heart examinations with elevated blood pressure but no clinical indication of hypertension.  Although hypertension was noted in the early 2000s when the Veteran was treated for an irregular heartbeat, the October 2007 EKG demonstrated normal coronary arteries, and the October 2007 private examiner's opinion indicated that the Veteran's symptoms were non-ischemic but were secondary to high blood pressure, which, as has been shown, was not present at separation or within a year of separation.  As such, the objective medical evidence demonstrates that the heart issues that caused the Veteran's death were not manifest during service or for several years thereafter, and were not otherwise related to service.

Most significantly, the Board finds the March 2011 VA cause-of-death opinion to be probative evidence establishing that the heart problems that caused the Veteran's death were not linked to the abnormalities identified in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  The March 2011 examiner thoroughly reviewed the claims file, including the Veteran's medical history and service treatment records.  She specifically noted that the Veteran's separation examination revealed normal blood pressure and no history of hypertension, meaning that hypertension did not manifest in service.  She also discussed the results of the October 2007 EKG, reasoning that, because the Veteran's coronary arteries were found to be normal at that time, any ischemic changes and atherosclerosis would have had to occur subsequent to the EKG, and therefore could not have developed during service.  Based upon this evidence, the examiner opined that she was unable to determine a medical nexus between the Veteran's causes of death and his in-service complaints.  The Board finds this conclusion, and its reasoning, persuasive.

The Board has also considered the Appellant's (and the Veteran's widow's) contentions as to the symptoms and severity of the Veteran's in-service heart problems and their potential role in causing the Veteran's death.  See Layno v. Brown, 6 Vet. App. 465, 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (discussing competency and probative value of lay statements).  Likewise, the Board has considered the Veteran's statements, made prior to his death, averring a connection between his in-service heart complaints and his post-service heart symptoms.  The Board finds, however, that the objective medical evidence discussed above outweighs any lay assertions regarding whether the heart problems that were identified during active duty were related to the myocardial scars, ischemic changes, severe stenotic atherosclerosis, and long-standing hypertension that are listed on the death certificate as the cause of the Veteran's death.

The Board notes that the medical and lay evidence of record demonstrates no connection between any of the Veteran's other service-connected disabilities-bilateral knee arthritis, left knee instability, and headaches-and the Veteran's death.  See 38 C.F.R. § 3.312(a).  As such, service connection for the cause of the Veteran's death is not warranted on the basis of any service-connected disabilities.

In sum, the probative medical and lay evidence does not establish a link between the Veteran's cardiomyopathy,  myocardial scars, ischemic changes, atherosclerosis, and long-standing hypertension, and service.  The evidence establishes that there was no relationship between the fatal disease processes and service or a service-connected disability.

Lastly, ther record establishes that the Veteran had served in Southwest Asia.  Therefore, the Board has considered the provisions of 38 U.S.C.A. § 1117.  However, each of the potential fatal disease processes are known clinical diagnoses.  See 38 C.F.R. § 3.317(a)(2) and are not part of a medically unexplained multi-system illness.  Therefore, the Gulf War provisions do not apply in this case.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


